                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                NORTHERN DMSION
                                  No. 2:20-CV-14-D


ANGELA FELTON,                             )
and ARTIRJR FELTON,                        )
                                           )
                       Plaintiffs,         )
                                           )
              v.                           )             ORDER
                                           )
ALBEMARLE REGIONAL                         )
HEALTII SERVICES, et al.,                  )
                                           )
                       Defendants.         )

                                       .                                                            i
       On April 27, 2020, Albemarle Regional Health Services ("ARHS" or "defendant'') moved [

to' dismiss plaintiffs' complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure I
                                                                                                    i
[D.E. 26] and filed a memorandum in support [D.E. 27]. ARHS argues that plaintiffs' complaint'.

fails to state a claim upon which relief can be granted. See [D.E. 27] 2-7. On May 1, 2020,:

plaintiffs responded in opposition [D.E. 29]. On May 4, 2020, ARHS replied [D.E. 30].

       The court has considered the entire record and governing law. The court GRANTS

defendant's motion to dismiss [D.E. 26]. See [D.E. 27] 2-7. Plaintiffs' complaint is DISMISSED

WITHOUT PREJUDICE.

       SO ORDERED. This _Jg_ day of May 2020.




                                                       JSC.DEVERID
                                                       United States District Judge




           Case 2:20-cv-00014-D Document 34 Filed 05/06/20 Page 1 of 1
